Citation Nr: 1206368	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  98-19 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disability, characterized as a major depressive disorder.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to May 1976.

This matter came to the Board of Veterans' Appeals (Board) from an August 1998 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2003 and February 2005, the Board remanded for further development.

In a November 2005 decision, the Board denied entitlement to service connection for a psychiatric disability.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In a January 2006 Order, the Court vacated the November 2005 Board decision, and remanded the case to the Board for further proceedings consistent with a January 2006 Joint Motion for Remand.  In a March 2008 decision, the Board denied entitlement to service connection for a psychiatric disability.  The Veteran filed a timely appeal to the Court.  Per a February 2010 Memorandum Decision, the Court vacated the March 2008 decision, and remanded for further development and readjudication consistent with the Decision.


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's psychiatric disability, characterized as a major depressive disorder, is related to service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by military service and a psychosis did not manifest itself to a compensable degree within one year after the date of separation from such service.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In March 2003, July 2003, February 2004, March 2004, and May 2004, VCAA letters were issued to the Veteran with regard to his claim of service connection for psychiatric disability.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, and the information and evidence that will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Veteran has not received correspondence in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), but in light of the denial of service connection, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the July 2003 and February 2005 Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, and records from the Social Security Administration (SSA).  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

In April 2011, the Veteran's claims folders were reviewed by a Veterans Health Administration (VHA) examiner and an etiological opinion was proffered.  The examination report obtained is thorough and contains sufficient information to decide the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.  

Criteria & Analysis

When seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b). 

If a psychosis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption does not apply as a psychosis did not manifest to a degree of 10 percent within one year of service discharge, as further discussed below. 

Service treatment records noted probable hysterical type conversion and depressive reaction in March 1976 due to divorce proceedings and personal problems.  Additionally, it was reported during this time that he had frequent headaches, an inability to sleep, and dizziness attributed to frequent arguments and bad nerves for which he took medication.  Subsequently, an April 1976 record noted that the Veteran was referred to the Psychiatrist Day Hospital the previous month for observation and evaluation.  He was felt to be anxious, depressed, and having difficulty handling his finances, marriage, and getting along with others.  It was noted that he attended the hospital for 80 hours from March 1976 to April 1976 during which time no thought disorder was noted.  His problems and symptomatology were primarily characteriological in nature which had been a long pattern throughout his life, in dealing with his problems and everyday situations.  It was noted that the psychological make-up in this type of individual usually has a poor response to treatment and that the Veteran was not motivated for retention on active duty and was psychiatrically cleared for administrative action.  It was further noted that the Veteran would continue to be a source of problems and an undue drain on the manpower of the unit to which he may be assigned.  It was recommended that he be separated from the military.  The Report of Medical History at service discharge noted depression and nervousness which was situational and also noted frequent headaches and dizziness. 

Post-service medical records from the VA Medical Center (VAMC) Little Rock dated from July 1991 to October 2006 note treatment for alcohol abuse and depression as a result of family, social, and financial situations.  

Records from John L. McClellan Memorial Veterans Hospital dated from April 1993 to May 1993 note that the Veteran had been treated for manic depression in 1976.  

A psychological evaluation from D.A. Stevens, PhD. dated in March 1996 showed depression upon testing and noted difficulty in evaluating the Veteran's situation due to his substance abuse.  

Letters from G.C. Evans, M.D. dated from July 1999 to September 2000 opined that the Veteran's emotional symptoms were the result of service and knowledge of his medical illnesses and that his depression was from losing his wife, inability to stay employed, and the delay in processing his claim for service connection.  

Records from B. Wall, M.D. dated from June 2003 to March 2004 documented treatment for recurrent depressive disorder in partial remission, a family history of depression, and polysubstance dependence, in full sustained remission.  

A treatment summary from L.T.W., a social worker, received in June 2004 noted treatment for major depression.  

A February 2008 letter from a VA staff psychiatrist noted that the Veteran had been in treatment since the mid 1990's and of his history of substance abuse.  It was noted that he had been sober for over 15 years. 

Evaluations of the Veteran include a May 1977 VA examination which diagnosed explosive personality. 

A March 1996 psychological evaluation report noted that the Veteran had drug abuse problems in service and currently had dysthymia in addition to a personality disorder.  It was noted that psychological testing produced highly elevated and invalid results, as the Veteran tended to over-endorse negative statements.  It was also reported that a review of VA medical records noted symptoms that appeared psychotic as early as 1976. 

Reports from Dr. Evans, dated in July 1999 and February 2000, refer to the Veteran's emotional problems prior to service, in service, and post service.  The latter report concluded that his emotional symptoms were the result of mental trauma in service and his potentially fatal physical illnesses. 

The Veteran was afforded another VA examination in July 1998 which noted an impression of a single episode of moderate major depressive disorder on axis I. 

The Veteran was given another VA examination in March 2005, for which the examiner reviewed the claims folder prior to examination.  The psychiatric diagnoses included depressive disorder, not otherwise specified on axis I.  The examiner commented that it was difficult to assess the Veteran's depression as he was a limited historian.  Therefore, the examiner found it difficult to document the frequency, severity, and duration of symptoms.  The examiner opined that the Veteran was unemployed not secondary to depression per se but secondary to axis II personality disorder issues.  Furthermore, the examiner could not determine whether the Veteran's current depression was related to service as the Veteran referenced depression and problems dealing with a divorce.  The examiner found that the etiology of the Veteran's depression in the military and the etiology of his current depression are unclear.  The examiner concluded that he did not find significant evidence that the Veteran's depression was the same disorder previously diagnosed without speculation. 

An August 2006 letter from L.T.W., a VA social worker, noted that based upon review of the Veteran's military medical records, which she cited therein, that it was clear that his depression began while on active duty. 

An October 2006 letter from R.R.G., another VA social worker, noted that the Veteran's service medical records documented his treatment for depression problems in service.  Specifically citing to the Veteran's discharge statement that the Veteran's problems were "characteriological in nature," the social worker found that such characterization was not supported by any psychological testing or evidence in the service medical records and was most likely used as a way to expedite his discharge from service. 

A July 2007 letter from a VA staff psychiatrist (I.K., M.D.) noted that the Veteran's diagnoses of depression, history of addiction, and personality disorder were chronic and disabling. 

Pursuant to the Board's October 2007 request, a Veteran's Health Administration (VHA) opinion was rendered in December 2007.  Based upon a review of the claims folder, the examiner noted that a diagnosis of personality disorder (anti-social personality disorder) best identified the Veteran's diagnosis in April 1976 noting that symptomatology was primarily characterological in nature.  The psychiatrist cited to specific examples demonstrating that the Veteran met the DSM-IV criteria.  Two references to diagnoses of depression were discussed:  the April 1976 report that the Veteran was anxious and depressed, and the March 1996 report that the Veteran used drugs from 1975 until 1990 which caused paranoia and depression.  The examiner noted the street drugs abused by the Veteran and remarked that their consistent use can cause depression and sustain, even after the user stopped taking the drugs. 

The psychiatrist was unable to make the connection that the Veteran's currently diagnosed "some sort-of depression" was related to his feeling of depression in service.  It was pointed out that the Veteran's concurrent history of substance abuse in itself could cause a mood disorder.  The examiner also found that trying to make a connection between the two episodes of depression and ignoring the substance abuse and personality factors would be speculation and not based on evidence in the Veteran's claims folder.  According to the psychiatrist, invalid psychological testing was more prevalent in an individual with a personality disorder than in a regular depressed patient.  In conclusion, the examiner stated that the depression mentioned in service was not related to the subsequent diagnosis of major recurrent depression.  He added that the diagnosis of "characteriological" (personality disorder) in service was consistent with later diagnosis of anti-social personality; the diagnosis of substance abuse was valid and related to the depression currently diagnosed. 

In March 2010, social worker R.R.G. provided an addendum to his previous opinion, pointing out that while substance abuse does have a negative effect on mood, the Veteran was depressed in service, has had many years of sobriety since service and currently displays symptoms of depression.

In April 2011, a VHA examiner conducted a review of the claims folder and offered an opinion with regard to etiology.  Based on a review of all of the claims folders, the examiner stated that the Veteran's Axis I disorders are dysthymic disorder; major depressive disorder, recurrent; and, polysubstance dependence (alcohol, cannabis, cocaine, heroin, hallucinogen, nicotine), and his Axis II disorder is antisocial personality disorder.  The examiner opined that there is not a 50 percent or greater probability that any current acquired psychiatric disorder had its clinical onset or is otherwise related to his active service.  The examiner could find no evidence that the Veteran met the criteria for a major depressive disorder while in service.  

The examiner explained that given that the Veteran was in active service from 1974 to 1976, the diagnostic criteria to be applied was the DSM II criteria, opposed to the DSM III criteria which was not published until 1980.  The examiner stated that this helps understand the reference to treatment of "manic-depression" in 1976.  In addition, the reference to "psychotic symptoms" (such as hallucinations) would have supported a diagnosis of manic-depressive illness, depressed type.  But the records do not document manic symptoms.  On the other hand, the documentation in the active service records does document the marital, financial, and behavioral problems the Veteran was having which would be more consistent with the diagnosis (DSM II) of depressive neurosis (this included reactive depressive symptoms).  With regard to the treatment with Thorazine in 1976, the examiner stated that a historical perspective needed to be applied.  The examiner explained that in 1976, there were very few antidepressant medications available.  Antipsychotic medications, also just a few, included Thorazine and they were collectively known as major tranquilizers.  It is reasonable to assume it was prescribed to the Veteran more likely than not to address his anger and agitation and perhaps secondarily to address hallucinations.  Records make reference to hallucinations and psychosis in the context of substance use only.  

With regard to the March 1996 psychological evaluation, the VHA examiner stated that the results are most likely invalid due to the effects of substance use and the reported tendency to over-endorse negative statements.

With regard to the letters and statements of Dr. Evans, the VHA examiner noted that Dr. Evans concluded the Veteran's emotional symptoms were the result of mental trauma in service and his potentially fatal physical illnesses.  The VHA examiner failed to find documentation to support the causal statements of Dr. Evans.

With regard to the treatment records from Dr. Wall, these do not reflect a causal relationship to service years.  Further, the reported history of family depression contradicts other documentation where no such history was reported.  It is consistently reported that the Veteran did not known his biological father or paternal family.  It is unclear then what, if any, paternal genetic load the Veteran may have for depression or substance abuse.

With regard to the 2004 summary by L.T.W., SW, in which it was noted that the Veteran's depression began while on active duty is not supported by the available documentation.  The VHA examiner stated that the available documentation supports a depressive reaction most likely than not secondary to a combination of stressors:  financial, marital, behavioral, substance use, and medical conditions.  Furthermore, the VHA examiner could find no documentation of subsequent episodes of major depression were causally related to depressive symptoms while on active duty.  The VHA examiner stated that the August 2006 statement of social worker L.T.W. that discharge from service based on personality disorder was based on expediency and not sound medical issue is unfounded.  Furthermore, the Veteran's subsequent history of documented antisocial behaviors can be interpreted as indicative of a personality disorder while in service.  

The VHA examiner noted that an October 2006 opinion from social worker R.G.G. stated that while the Veteran's depression "clearly began while on active duty," in the 2010 addendum, it was acknowledged that substance use can have a negative effect on mood which is pertinent to documentation reporting active substance use while in service.  The VHA examiner stated that in these cases, the possibility of a substance induced depression is considered.  However, in the majority of the cases, the mood disorder resolves upon discontinuation of the substance use.  Post-service episodes of depression in the absence of substance use, support two distinct problems but does not constitute evidence of causality to the symptoms while in service.  

In summary, the VHA examiner could find no evidence that the Veteran met the criteria for a major depressive disorder while in service.  Furthermore, the VHA examiner could find no evidence that subsequent episodes of major depression are causally related and result from any depressive episode while in service.  

In August 2011, Dr. I.K. prepared a case summary pertaining to the Veteran.  Dr. I.K. stated that he had been treating the Veteran since September 2007.  The examiner stated that when he initially began treating the Veteran, he was being treated for symptoms of depression and anxiety.  A history of polysubstance abuse was also noted but the Veteran reported being sober for almost 20 years.  He has multiple disabilities and is unemployed, but he attends college.  The examiner stated that over the past four years his mood has basically been fairly stable.  One of the themes that has come up throughout his treatment course has been his ongoing attempt to receive service-connected compensation from VA for his depressive disorder.  The Veteran reported that his depression began while he was in service.  He related that he was wrongly accused of using drugs and actually had drug paraphernalia planted in his locker by a sergeant who had a vendetta against him.  He indicated that this accusation of his using drugs was one of the major reasons why he was turned down for compensation because it was felt his mood disorder was secondary to substance usage.  He indicated that it is extremely disheartening to have his career hopes dashed by this incident and related that this led to his initial episode of major depressive disorder.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

The crux of this case turns on the etiology of the Veteran's disability.  

Initially, with regard to the March 2005 VA etiological opinion, such opinion is entitled to no probative weight as the examiner was unable to offer an opinion without resorting to speculation, and found that the etiology of his depression in the military and etiology of his current depression were unclear.  Thus, the Board gives no probative weight to such opinion.

With regard to the December 2007 VHA report and opinion, as detailed the examiner was unable to make the connection that the Veteran's currently diagnosed "some sort-of depression" was related to his feeling of depression in service.  The examiner explained that his concurrent substance abuse could cause a mood disorder, and trying to make a connection between the two episodes of depression and ignoring the substance abuse and personality factors would be speculation and not based on the Veteran's claims folder.  The examiner concluded that the depression mentioned in service was not related to the subsequent diagnosis of major recurrent depression.  The Board finds such opinion to be probative in nature due to the fact that such opinion contains a rationale and was based on review of the claims folder, to include the Veteran's psychiatric history.  The Board acknowledges, however, that such opinion failed to address the negative etiological opinions which were of record, thus such opinion is entitled to limited probative value for such reason.  

The April 2011 VHA opinion is probative in nature due to the fact that it was based on a review of the claims folder, to include the Veteran's psychiatric history, and contains a detailed rationale for the conclusions reached.  Also, the April 2011 VHA opinion cited to the Veteran's service treatment records and explained the significance of the notations in context of the Veteran's disability.  The examiner explained that the DSM II criteria was used at that time and that he did not meet the criteria for a major depressive disorder in service.  Also, in discussing the in-service treatment with Thorazine, the examiner explained that the record made reference to hallucinations and psychosis in the context of his substance use only.  The VHA examiner explained that in the majority of cases, the mood disorder resolves upon discontinuation of the substance use.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995). 

The Board acknowledges the Veteran's objection in March 2005 to having a staff psychiatrist whom he has had personality conflicts prepare the March 2005 examination report.  The Veteran objected to the staff psychiatrist's opinion again in a January 2008 correspondence.  However, the Board notes that the December 2007 VHA report and April 2011 VHA report were completed by VA staff psychiatrists who were not in the Veteran's geographic area and who do not appear to have had any interaction with the Veteran. 

As detailed, the April 2011 VHA examiner addressed the negative opinions of record from the social workers and Dr. Evans.  With regard to the opinions authored by the VA social workers' and Dr. Evans, such opinions are less complete and thorough than the opinion of the April 2011 VHA examiner.  While the VA social workers noted that they either reviewed some service medical records or referred to other notations of service medical records, there is no indication that the entire claims folder was reviewed.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As stated by the April 2011 VHA examiner, no documentary support could be found for the causal statements of Dr. Evans, L.T.W., and R.G.G.  Moreover, Dr. Evans and the other practitioners failed to account for the Veteran's admitted substance abuse in service in the context of his current disability.  The Board acknowledges that social worker R.R.G. stated in March 2010 that while substance abuse does have a negative effect on mood, the Veteran was depressed in service, has been sober for many years, and currently displays symptoms of depression.  The April 2011 VHA examiner, however, stated that in the majority of cases, the mood disorder resolves upon discontinuation of the substance use, and post-service episodes of depression in the absence of substance use support two distinct problems but does not constitute evidence of causality to symptoms in service.  

The March 1996 psychological report noted drug abuse and "symptoms that appeared psychotic" and a prescription of Thorazine in 1976.  However, the psychologist did not indicate that a psychotic illness was present at that time or at any time in service or within the first post service year.  In fact, the diagnostic impression in 1996 did not include psychosis.  As the April 2011 VHA examiner explained, the in-service records did not document manic symptoms, and psychosis was only noted in the context of substance abuse.  

The Board assigns no probative weight to the case summary provided by his treating physician Dr. I.K.  Such case summary provided details of the Veteran's treatment which included the Veteran's statements that his depression began in service and was due to being wrongly accused of using drugs in service.  Dr. I.K., however, offered no etiological opinion with regard to the Veteran's major depressive disorder.  The transcription of the Veteran's history as reported by the Veteran and unenhanced by any additional comments is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The Board has considered the Veteran's contention that a relationship exists between his current major depressive disorder and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

In this capacity, the Board finds the Veteran is competent to attest to his recollections of service and his current symptoms.  To the extent that the Veteran claims that he had feelings of depression in service and ever since then, he is competent and credible.  However, the Veteran is not competent to provide a diagnosis or opinion regarding the etiology of his current major depressive disorder as he does not have the requisite medical expertise.  The Veteran's contentions are less probative than the opinion of the April 2011 VHA medical examiner who opined that current psychiatric disability is not due to service.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a psychiatric disability, characterized as a major depressive disorder, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


